                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION
 
               SAMUEL TIDWELL,

                   Petitioner,                           Case No. 17-cv-13835

                        v.                      UNITED STATES DISTRICT COURT JUDGE
                                                        GERSHWIN A. DRAIN
                  J.A. TERRIS,

                Respondent.
    ____ _______________                /



     OPINION AND ORDER GRANTING PETITIONER’S MOTION FOR
    LEAVE TO SUPPLEMENT [#4] AND DENYING PETITION FOR WRIT
                    OF HABEAS CORPUS [1]

                                       I. Introduction

         Petitioner Samuel Tidwell has filed a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. Tidwell, currently incarcerated in the Federal

Correctional Facility in Milan, Michigan, challenges his convictions for conspiring

to distribute cocaine and crack cocaine, in violation of 28 U.S.C. § 846,

distributing crack cocaine, in violation of 28 U.S.C. § 841(a)(1), and using and

carrying a firearm in the commission of a drug trafficking crime, in violation of 28

U.S.C. § 924(c).
                                            2

      Rule 4, Rules Governing Section 2254 Cases, provides that the Court shall

promptly examine a petition to determine “if it plainly appears from the face of the

petition and any attached exhibits that the petitioner is not entitled to relief.” If the

Court determines that the petitioner is not entitled to relief, the court shall

summarily dismiss the petition. McFarland v. Scott, 512 U.S. 849, 856 (1994)

(“Federal courts are authorized to dismiss summarily any habeas petition that

appears legally insufficient on its face”). The Rules Governing Section 2254 Cases

may be applied at the discretion of the district court judge to petitions not filed

under § 2254. See Rule 1(b), Rules Governing Section 2254 Cases. After

undertaking a Rule 4 review of the petition, the Court concludes that the petition

should be denied.

                               II. Factual Background

      Tidwell was convicted as set forth above after a jury trial in the United

States District Court for the Central District of Illinois. See United States v.

Tidwell, 468 F.3d 1051 (7th Cir. 2007). Tidwell’s convictions were affirmed on

direct appeal. United States v. Evans, 92 F.3d 540 (7th Cir. 1996). Over the next

two decades, Tidwell filed at least four § 2255 motions, three applications for

permission to file a second or successive § 2255 motion (all of which were denied),

and two other motions under § 28 U.S.C. § 2241. See Tidwell v. Krueger, No. 16-
 
                                          3

1413, 2016 WL 6537544, *1 (C.D. Ill. Nov. 3, 2016) (providing detailed summary

of Tidwell’s previous filings).

      Tidwell now seeks relief from this Court under § 2241, raising these claims:

      I.     Actual innocence – convicted of a crime that is no longer a crime.

      II.    Actual innocence – inadequate jury instructions.

      III.   Actual innocence – not guilty of charged offense.

      IV.    Actual innocence – actually innocent based on U.S. Supreme Court’s
             Bailey and Bousley [decisions].

      Tidwell also filed a motion for leave to supplement his petition. Dkt. No. 4.

Federal Rule of Civil Procedure 15(a) permits a party to amend a pleading once as

a matter of course within 21 days of serving it or 21 days after service of a

responsive pleading. Fed. R. Civ. P. 15(a). The petition has not yet been served.

Therefore, this Court will permit the petitioner to amend the habeas corpus petition

as set forth in his motion.

                                   III. Discussion

      Tidwell brings this action as a habeas petition under 28 U.S.C. § 2241. The

proper avenue for relief on a federal prisoner’s claim that his conviction and

sentence were imposed in violation of the federal constitution or federal law is a

motion to vacate or correct sentence under 28 U.S.C. § 2255. United States v.

 
                                          4

Peterman, 249 F.3d 458, 461 (6th Cir. 2001). A federal prisoner may bring a claim

challenging his conviction or the imposition of sentence under 28 U.S.C. § 2241

only if it appears that the remedy afforded under section 2255 is inadequate or

ineffective to test the legality of his detention. Charles v. Chandler, 180 F.3d 753,

756 (6th Cir.1999). Habeas corpus is not an “additional, alternative, or

supplemental remedy” to the motion to vacate, set aside, or correct the sentence.

Id. at 758. Tidwell challenges the imposition of his sentence, and therefore his

claims are properly filed pursuant to 28 U.S.C. § 2255, unless he can show that a

motion under § 2255 is “inadequate or ineffective to test the legality of his

detention.” 28 U.S.C. § 2255(e).

      “On a successive challenge to a conviction, a petitioner may test the legality

of his detention under § 2241 through the § 2255(e) savings clause by showing that

he is ‘actually innocent.’” Hill v. Masters, 836 F.3d 591, 594 (6th Cir. 2016),

(quoting Wooten v. Cauley, 677 F.3d 303, 307 (6th Cir. 2012)) (emphasis in Hill).

“‘Actual innocence’ means factual innocence, not mere legal insufficiency.”

Bousley v. United States, 523 U.S. 614, 623 (1998).

      In his first three claims, Tidwell claims that he is actually innocent because

he was convicted of a crime that is no longer a crime, the jury instructions were

inadequate, and he is not guilty of the charged offense. These unsupported,
 
                                          5

conclusory claims of innocence are patently insufficient to establish factual

innocence.

      Tidwell’s final actual innocence claim, which relies on the Supreme Court’s

decisions in Bailey v. United States, 516 U.S. 137 (1995), and Bousley v. United

States, 523 U.S. 614 (1998), also fails to state a claim under § 2241. To show

actual innocence based upon an intervening change in the law, a petitioner must

demonstrate:

      (1) the existence of a new interpretation of statutory law, (2) which
      was issued after the petitioner had a meaningful time to incorporate
      the new interpretation into his direct appeals or subsequent motions,
      (3) is retroactive, and (4) applies to the merits of the petition to make
      it more likely than not that no reasonable juror would have convicted
      him.

Wooten, 677 F.3d at 307–08.

      Tidwell cannot show that he did not have meaningful time to incorporate the

Supreme Court’s decisions in Bailey and Bousley into prior motions because the

District Court for the Central District of Illinois and the Seventh Circuit Court of

Appeals previously rejected this claim. See United States v. Evans, 92 F.3d 540

(7th Cir. 1996); Tidwell v. Krueger, No. 16-3973, 2017 WL 5897699 (7th Cir.

March 10, 2017); Tidwell v. Krueger, No. 16-1413, 2017 WL 5632660 (C.D. Ill.



 
                                          6

Nov. 22, 2017). Accordingly, Tidwell has failed to demonstrate that § 2255 is

inadequate or ineffective and relief is denied.

                                      IV. Conclusion

      The Court concludes that the petition is not properly filed under § 2241.

Accordingly, the Court DENIES the petition for a writ of habeas corpus.

      IT IS SO ORDERED.




Dated:       March 8, 2019

                                              s/Gershwin A. Drain
                                              HON. GERSHWIN A. DRAIN
                                              United States District Court Judge




                           CERTIFICATE OF SERVICE
           Copies of this Order were served upon attorneys of record on
               March 8, 2019, by electronic and/or ordinary mail.
                               /s/ Teresa McGovern
                                   Case Manager




 
